DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25–30 and 32–50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/066,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims lack one-way distinctness over claim 25 of the ’780 application, clearly illustrated by the following table, particularly since pending claim 30 is only broader than pending claim 25.
Pending application, claim 25:

A shrinking device for shrink gripping and shrink releasing tools, comprising: a tool receptacle comprising a sleeve portion open at the exposed end thereof for receiving a tool shank with a friction fit and made of an electrically conductive material, an induction coil enclosing the sleeve portion of the tool receptacle, the induction coil implemented as an annular or cylindrical coil for heating the sleeve portion, the induction coil supporting a first casing made of a magnetically conductive and electrically nonconductive material on the outer circumference thereof, power semiconductor components for producing an alternating current feeding the induction coil, and an induction coil housing, wherein the induction coil and the first casing thereof are enclosed at the outer circumference thereof by a second casing made of a magnetically nonconductive and electrically conductive material and designed such that a accommodated together with the induction coil in the induction coil housing, the induction coil housing enclosing the induction coil, the first and second casing thereof, and the power semiconductor components at least along the circumference of the induction coil.
Reference application, claim 25:

The shrink-fit device of claim 24 for shrink-mounting and removal of tools having a tool shaft using a tool socket, the device comprising: a sleeve part that is open at its free end and is composed of an electrically conductive material for accommodating the tool shaft in a frictionally engaging fashion and having an induction coil that is embodied in the form of an annular or cylindrical coil, encompasses the sleeve part of the tool socket, and can be acted on with a high- frequency alternating current to heat the sleeve part, wherein the induction coil has a first casing composed of magnetically conductive and electrically nonconductive material on its outer circumference, and the shrink-fit device comprises power semiconductor components for producing an alternating current that powers the induction coil as well as an induction coil housing composed of an insulating material, wherein the induction coil and its first casing are enclosed on a second casing composed of magnetically nonconductive and electrically conductive material and is designed so that it attracts and eliminates a leakage field occurring in its vicinity and at least the power semiconductor components are accommodated together with the induction coil in an induction coil housing that encloses the induction coil, the first and second casing of the induction coil, and the power semiconductor components, at least along the circumference of the induction coil.


Pending dependent claims 26–29, 32–38, and 42 either match or are clearly suggested by claims 26–29 and 33–37 of the reference application, and claims 39–41 and 43–50 are conventional features in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 25–30 and 32–50 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
See the reasons for indicating allowable subject matter in the Office action mailed 1 June 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761